Martin, J.
(concurring). I agree that the writ must be sustained. I am unable, however, to understand why this defendant was acquitted of the charge of disorderly conduct in view of the fact that there was a positive identification of the defendant and corroboration of the testimony of the complainant. If the court had the doubt stated, in a case of such importance there should have been an adjournment for the production of additional testimony and an investigation of the defendant’s testimony, which investigation would have established the truth or falsity thereof.
Finch, P. J., and Mebbell, J., concur.
Order reversed, the writ sustained and the relator discharged from custody.